Exhibit 10.25

 

WAIVER TO

BRIDGE LOAN AGREEMENT

 

WAIVER, dated as of February 10, 2006 (this “Waiver”), to the BRIDGE LOAN
AGREEMENT, dated as of June 25, 2002 (as amended, restated, supplemented and
otherwise modified from time to time, the “Loan Agreement”), among CONCENTRA
INC., a Delaware corporation (the “Borrower”), the Lenders (as defined therein)
and CITICORP NORTH AMERICA, INC. (“Citicorp”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested that the Lenders waive compliance with
provisions of Section 7.6 (Prepayment and Cancellation of Indebtedness) of the
Loan Agreement to permit the optional prepayment, in an aggregate amount not to
exceed $20,000,000, of term loans outstanding under the Credit Agreement, dated
as of September 30, 2005 (the “Operating Co. Credit Facility”), by and among
Concentra Operating Corporation, a Nevada corporation (the “Operating Co.”), the
Borrower, the several banks and other financial institutions or entities party
thereto from time to time as lenders and agents, as amended, supplemented,
otherwise modified or refinanced from time to time and giving effect to any
waiver or consent granted thereunder; and

 

WHEREAS, the Administrative Agent and the Lenders signatory hereto have agreed
to such waiver on the terms and subject to the conditions herein provided;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to the following:

 

Section 1. Defined Terms. Capitalized terms used, but not otherwise defined,
herein have the meanings set forth in the Loan Agreement.

 

Section 2. Waiver. As of the Effective Date (as defined herein), the Lenders
hereby waive compliance with the covenant contained in Section 7.6 (Prepayment
and Cancellation of Indebtedness) of the Loan Agreement solely to permit the
optional prepayment on or prior to April 14, 2006, by the Operating Co., in an
aggregate amount not to exceed $20,000,000, of term loans outstanding under the
Operating Co. Credit Facility.

 

Section 3. Conditions to Effectiveness. This Waiver shall become effective as of
the date (the “Effective Date”) on which the Administrative Agent shall have
received counterparts of this Waiver duly executed by the Administrative Agent,
the Requisite Lenders and the Borrower.

 

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and each Lender as follows:

 

(a) After giving effect to this Waiver, each of the representations and
warranties in the Loan Agreement and in the other Loan Documents are true and
correct in all



--------------------------------------------------------------------------------

material respects on and as of the date hereof as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates to an earlier date and except for changes therein expressly permitted by
the Loan Agreement.

 

(b) After giving effect to this Waiver, no Default or Event of Default has
occurred and is continuing as of the date hereof.

 

(c) The execution, delivery and performance by the Borrower of this Waiver have
been duly authorized by all requisite corporate or other action on the part of
the Borrower and will not violate any of the articles of incorporation or
by-laws (or other constituent documents) of the Borrower.

 

(d) This Waiver has been duly executed and delivered by the Borrower, and each
of this Waiver and the Loan Agreement constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
their terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).

 

Section 5. Reference to and Effect on the Loan Documents. Except as expressly
provided herein, the provisions of the Loan Agreement and all of the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed. The execution, delivery and effectiveness of this Waiver shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders or the Administrative Agent under any of the Loan
Documents or constitute a waiver of any provision of any of the Loan Documents.

 

Section 6. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent and the Lenders for all reasonable fees, costs and
expenses, including the reasonable fees, costs and expenses of counsel or other
advisors for advice, assistance, or other representation in connection with this
Waiver.

 

Section 7. Governing Law. This Waiver and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

Section 8. Headings. Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute a part of this Waiver for
any other purposes.

 

Section 9. Counterparts. This Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agent of an executed counterpart
of this Waiver.

 

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Waiver as of the
date first above written.

 

CONCENTRA INC., as Borrower

By:

 

    /s/ Thomas E. Kiraly

   

Name: Thomas E. Kiraly

   

Title: Executive Vice President

CITICORP NORTH AMERICA, INC., as Administrative Agent and a Lender

By:

 

    /s/ Hector Guenther

   

Name: Hector Guenther

   

Title: Vice President

CREDIT SUISSE, Cayman Islands Branch (formerly known as CREDIT SUISSE FIRST
BOSTON, acting through its Cayman Islands Branch), as a Lender

By:

 

    /s/ David Dodd

   

Name: David Dodd

   

Title: Vice President

By:

 

    /s/ Mikhail Faybusovich

   

Name: Mikhail Faybusovich

   

Title: Vice President

 

[Signature page to Waiver]